Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 58424.36US01/411638US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Torudbakken et al.     Group:	2135
Serial No.:			16/235,256   Examiner:	Tuan Thai
For:  GATEWAY FABRIC PORTS.


1. 	This action is responsive to amendment filed on May 19 2022.  Claim 19 has been canceled.  Claims 20-21 are newly added.  Claims 1-18 and 20-21 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 13 and 18).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method for exchanging data between first and second accelerators having accelerator interface and checking destination address and routing message to gateway interface when destination address indicates storage location on accelerator.  In particular, the system has a first accelerator, a gateway and a second accelerator that form a synchronization zone in, which a synchronization barrier acts between a compute phase and an exchange phase in the synchronization zone. An accelerator interface receives messages from the first accelerator, where each message comprises a batch of result data and a destination address indicating a storage location to receive the batch of result data. The accelerator interface checks the destination address and routes the message to the gateway interface when the destination address indicates the storage location on the second accelerator, wherein the destination address is an implied broadcast address.  The gateway augments or manipulates the result data prior to routing a message containing the manipulated or augmented result data to the destination address. The system prevents a piece of code on a single tile running ahead of data, and avoids excessive latencies for exchanging data.  In light of the foregoing; claims 1, 13 and 18 of the present application are found to be patentable over the prior arts. 
	Claims 2-12, 20-21; and 14-17 further limit the allowable independent claims 1 and 13.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 03, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135